United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3476
                        ___________________________

                       Residential Funding Company, LLC

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

       Bell State Bank & Trust, doing business as Bell Mortgage; Gary Kirt

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                            Submitted: October 20, 2015
                               Filed: March 10, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BEAM, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

        Residential Funding Company (RFC) appeals the district court's1 dismissal of
its fraud complaint against Bell State Bank & Trust and an employee, Gary Kirt. The

      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
fraud allegations arose out of a transaction involving Bell State Bank & Trust and
Bell American Mortgage, and further involved RFC's purchase, several years ago, of
home mortgage loans from the original lender, Bell American Mortgage. RFC sued
Bell State Bank & Trust and Kirt in federal district court, alleging violations of the
Minnesota Uniform Fraudulent Transfer Act (MUFTA). The district court held that
because fraudulent intent was required to establish a claim under MUFTA, RFC was
required to comply with Federal Rule of Civil Procedure 9(b)'s requirements of
pleading fraud with particularity, and it did not do so. The district court found that
"RFC fail[ed] to allege any detailed facts that plausibly establish [fraud]." Further,
the district court ruled that RFC failed to allege in its complaint that any of the
recognized "badges of fraud" were present in this case. With regard to constructive
fraud, the district court held that RFC likewise failed to plead its claim with
particularity under Rule 9(b). In the alternative, the district court also found RFC's
fraud allegations lacking under Federal Rule of Civil Procedure Rule 8(a), the "short
and plain statement" rule. Finally, because all of the remaining claims were
dependent upon the success of the fraud claims, the district court dismissed RFC's
complaint. Having reviewed the record, pertinent portions of which are sealed
pursuant to an ongoing protective order, we affirm based upon the well-reasoned
opinion of the district court. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-